                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 IN RE:
                                                          Chapter 11, Subchapter V
        TIMOTHY ERIK SCHULTZ                              Case No. 21-42426-mlo

                                                          Hon. Maria L. Oxholm

                      Debtor.
                                                      /

     BALLOT SUMMARY REPORT WITH RESPECT TO DEBTOR’S
     CHAPTER 11, SUBCHAPTER V PLAN OF REORGANIZATION

   NOW COMES Debtor, Timothy Erik Schultz, through his attorneys MAXWELL

DUNN, PLC by Kimberly Ross Clayson, and states:

   1. On June 21, 2021, the Debtor’s Combined Plan and Disclosure Statement

      was filed.

   2. Pursuant to the court’s Order Granting Preliminary Approval of the

      Debtor’s Plan of Reorganization, all ballots and objections to confirmation

      of the Plan were due by July 26, 2021.

   3. Counsel for debtor received no ballots approving or rejecting the plan.


      WHEREFORE, the Debtor respectfully submits this ballot summary as

required by this Court’s Order.




 21-42426-mlo      Doc 118   Filed 09/07/21   Entered 09/07/21 17:08:11   Page 1 of 3
                                      Respectfully submitted,

Dated: September 7, 2021                /s/Kimberly Ross Clayson
                                        Kimberly Ross Clayson
                                        (P69804)
                                        Maxwell Dunn, PLC
                                        Attorney for the Debtor in
                                        Possession 24725 W. 12 Mile
                                        Road, Ste. 306
                                        Southfield, MI 48034
                                        (248) 246-1166
                                        bankruptcy@maxwelldunnlaw.com




 21-42426-mlo   Doc 118    Filed 09/07/21   Entered 09/07/21 17:08:11   Page 2 of 3
                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

IN RE:
                                                         Chapter 11, Subchapter V
      TIMOTHY ERIK SCHULTZ                               Case No. 21-42426-mlo

                                                         Hon. Maria L. Oxholm

                    Debtor.
                                                     /

                            CERTIFICATE OF SERVICE

      On the date below, the undersigned served copies of the Ballot Summary

Report and Certificate of Service electronically via the Court’s ECF system upon all

parties receiving notice of electronic filings in this case.



Dated: September 7, 2021                 /s/Kimberly Ross Clayson
                                         Kimberly Ross Clayson (P69804)
                                         Maxwell Dunn, PLC
                                         Attorney for the Debtor in Possession
                                         24725 W. 12 Mile Road, Ste. 306
                                         Southfield, MI 48034
                                         (248) 246-1166
                                         bankruptcy@maxwelldunnlaw.com




 21-42426-mlo     Doc 118     Filed 09/07/21   Entered 09/07/21 17:08:11   Page 3 of 3
